66 F.3d 318
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Jeffrey Maurice YOUNG-BEY, Petitioner.
No. 95-8062.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1995.Decided Sept. 19, 1995.

On Petition for Writ of Mandamus.  (CR-95-148-A).
MANDAMUS DENIED.
Jeffrey Maurice Young-Bey, petitioner pro se.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Petitioner brought this mandamus petition seeking an order directing the district court to dismiss his indictment and overturn his conviction for bank fraud.  He claims that the indictment upon which his conviction is based was insufficiently pled.


2
In filing this petition for mandamus, Petitioner is seeking appellate review of the propriety of the district court's orders denying his pre-trial motion to dismiss his indictment and posttrial motion to overturn his conviction.  Mandamus relief cannot, however, be used as a substitute for appeal.  See In re United Steelworkers of America, 595 F.2d 958, 960 (4th Cir.1979).  Accordingly, although we grant Petitioner's motion to proceed in forma pauperis, we deny the mandamus petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED